DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) is/are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A display device, comprising: … wherein the plurality of test lines comprises: a first test line comprising: a 1-1 testing portion disposed on the first peripheral area; and a 1-2 testing portion disposed on the second peripheral area; and a second test line comprising: a 2-1 testing portion disposed on the second 2Application No.: 16/731,369peripheral area, wherein a width of the 1-1 testing portion of the first test line in the row direction is larger than a width of the 1-2 testing portion of the first test line in the row direction, and wherein the width of the 1-2 testing portion of the first test line in the row direction is less than a width of one of the plurality of data lines electrically connected to the first test line in the row direction’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 2-12 is/are deemed in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TONY O DAVIS/Primary Examiner, Art Unit 2693